DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 10, 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonokawa US 2015/0337674 in view of Woodward USPN 1390948.

    PNG
    media_image1.png
    809
    1034
    media_image1.png
    Greyscale
 
Annotated Figure 3 of Sonokawa US 2015/0337674 (Attached Figure 2)

Regarding Claim 1: Sonokawa US 2015/0337674 discloses the limitations: A seal assembly (the seal assembly is defined by the sum of its parts) for a turbine engine, the seal assembly extending along a center axis 12 and comprising:
an annular seal support (38, ¶0028) arranged circumferentially around the center axis (see Figures 1-4); 
an annular seal carrier (40, ¶0028) arranged circumferentially around the center axis (see Figures 1-4);
an annular seal (44, ¶0028) connected to the seal carrier (¶0035) and arranged circumferentially around the center axis (see Figures 1-4);
a spring 86 disposed between the annular seal support 38 and the annular seal carrier (spring 86 is between element 38 and element 40 as shown in the Figures); 
a spring carrier (120 - Figure 3| the collection of the plurality of elements 120 (Figure 3) shown in Figure 4) disposed (i.e. radially disposed, as shown in Figure 3) between the spring 86 and the annular seal support 38, wherein the spring carrier is connected to the annular seal support (the spring carrier is connected to element 52 of annual seal support 38, ¶0029, ¶0035); and
a first end of the spring (see Annotated Figure 3 of Sonokawa US 2015/0337674 (Attached Figure 2) above), the first end of the spring (Attached Figure 2) is disposed axially between the spring carrier (120 - Figure 3| the collection of the plurality of elements 120 (Figure 3) shown in Figure 4) and the annular seal support (as best seen in Attached Figure 2, the first end of the spring is located between the left surface (i.e. the surface generally indicated by element number 38 in Figure 3) of annular seal support 38 and the right axial end of spring carrier 120). Sonokawa US 2015/0337674 is silent regarding the limitations: a plate, wherein a first end of the spring is connected to the plate and the plate is larger in diameter than a hole of the spring carrier; and the first end of the spring extends through the hole. 

    PNG
    media_image2.png
    847
    1002
    media_image2.png
    Greyscale
 Annotated Figure 2 of Woodward USPN 1390948 (Attached Figure 4)
However Woodward USPN 1390948 discloses the limitations:
an annular support (10); 
an annular carrier (11); 
a spring 17; 
a spring carrier 22; 
a plate 18 disposed axially between the spring carrier 22 and the annular support (as seen in Figure 2 element 18 is between element 22 and 10), wherein a first end of the spring (inner end 19 of spring 17) is connected to the plate (end 19 of the spring is threadedly connected to element 18 (i.e. the plate), Page 1 Line 58-73), and the plate 18 is larger in diameter (i.e. diameter of element 18 in Figure 2) than a hole (i.e. “portion of threaded bore 23” indicated in Annotated Figure 2 of Woodward USPN 1390948 (Attached Figure 4) above; the diameter of element 18 is larger than the diameter of the indicated “portion of threaded bore 23” as seen in Figure 2 and Attached Figure 4) of the spring carrier (element 22 has the indicated “portion of threaded bore 23” which threaded end 20 (i.e. threaded first end) screws into, Page 1 Line 65-73); and the first end of the spring extends through the hole (as seen in Attached Figure 4, the first end of the spring extends through the indicated “portion of threaded bore 23” (i.e. the hole) as claimed).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring carrier (120 - Figure 3| the collection of the plurality of elements 120 (Figure 3) shown in Figure 4) and the first end of the spring (Attached Figure 2) of Sonokawa US 2015/0337674 with the connection of spring carrier 22, plate 18 and threaded first end (i.e. threads 20 at first end 19) of spring 17 of Woodward USPN 1390948 in order to secure the first end of the spring in place (Page 1 Line 69-73).


    PNG
    media_image3.png
    1118
    1048
    media_image3.png
    Greyscale
Annotated Figure 3 of Sonokawa US 2015/0337674 (Attached Figure 3)
Regarding Claim 2: Sonokawa US 2015/0337674 does disclose the limitations: wherein the spring 86 comprises a second end (see Annotated Figure 3 of Sonokawa US 2015/0337674 (Attached Figure 3) above) disposed opposite the first end of the spring (Attached Figure 3), and wherein the second end of the spring (Attached Figure 3) contacts the annular seal carrier (as seen in Attached Figure 3, the second end of the spring contacts annular seal carrier 40).
Regarding Claim 3: Sonokawa US 2015/0337674 does disclose the limitations: wherein the annular seal carrier (40, ¶0028) comprises a spring pin (116, ¶0034, Fig 3) that extends axially toward the annular seal support (i.e. extends towards element 38 as shown in the Figures), and wherein the second end of the spring is disposed around the spring pin (Figure 3, Attached Figure 2 & Attached Figure 3).
Regarding Claim 4: Sonokawa US 2015/0337674 does disclose the limitations: wherein the seal assembly comprises a torque pin (80,84) extending axially from the annular seal support (extending from element 38 as shown in Figure 2) toward the annular seal carrier (extending toward element 40 as shown in Figure 2), wherein the torque pin (80,84) extends through a slot 72 formed in the annular seal carrier (¶0030,¶0035).
Regarding Claim 5: Sonokawa US 2015/0337674 does disclose the limitations: wherein the torque pin (80,84) connects the spring carrier to the annular seal support (the torque pin is connected to the annular seal support as shown in Figure 2, further the torque pin is connected to the spring carrier via the structure of the seal support shown in Figures 2-4; additionally the structural arrangement of the torque pin and the spring carrier in the prior art of Sonokawa (Figure 4) is basically the same as the structural arrangement of the torque pin and the spring carrier (Figure 3A) in the instant application; thus Sonokawa addresses the limitations of claim 5 within the same confines as the instant application, also as shown in Figure 4 element 40 is mounted around the torque pins keeping 40 in place).

    PNG
    media_image4.png
    1418
    1067
    media_image4.png
    Greyscale
 Annotated Figure 4 of Sonokawa US 2015/0337674 (Attached Figure 7)
Regarding Claim 7: Sonokawa US 2015/0337674 as modified by Woodward USPN 1390948 does disclose the limitations: wherein the spring carrier (Sonokawa - the collection of all of the plurality of elements 120 (Figure 3) are connected by a ring shaped structure as shown in Figure 4, also see Annotated Figure 4 of Sonokawa US 2015/0337674 (Attached Figure 7) above | Woodward - 22) is annular (Sonokawa - the collection of all of the plurality of elements 120 (Figure 3) shown in Figure 4 makes a ring shape, thus it is annular) and a plurality of springs (Sonokawa - plurality of springs shown in Figure 4) are connected to the spring carrier (Woodward the springs are threadedly connected to spring carrier 22 via threaded hole 23, Page 1 Line 58-73)

    PNG
    media_image5.png
    613
    997
    media_image5.png
    Greyscale

Annotated Figure 1 of Sonokawa US 2015/0337674 (Attached Figure 1)

Regarding Claim 10: Sonokawa US 2015/0337674 discloses the limitations:
A gas turbine engine 10 comprising:
a mid-turbine frame (mid turbine frame portion, see Annotated Figure 1 of Sonokawa US 2015/0337674 (Attached Figure 1) above, also see Attached Figure 2) arranged circumferentially around a center axis 12 of the gas turbine engine (see Figure 1);
a bearing support (bearing support portion, see Attached Figure 2) disposed radially inward from the mid-turbine frame (see Attached Figure 1 and Attached Figure 2) and connected to the mid-turbine frame (as seen in Figure 3); 
a bearing assembly 28 disposed radially inward of the bearing support (see Figure 3 & Attached Figure 2); and
a seal assembly 34, the seal assembly comprising:
an annular seal support (38, ¶0028) arranged circumferentially around the center axis (see Figures 1-4), wherein the annular seal support is connected to the bearing support (annular seal support 38 is connectd to the bearing support portion via a bolt and the mid-turbine frame portion as shown in Figure 3, also see Attached Figure 2);
an annular seal carrier (40, ¶0028) arranged circumferentially around the center axis (see Figures 1-4) and positioned axially between the annular seal support and the bearing assembly (as seen in Figure 3 and Attached Figure 2, element 40 is positioned axially between element 38 and element 28);
an annular seal (44, ¶0028) connected to the seal carrier (¶0035), wherein the annular seal extends from the annular seal carrier towards the bearing assembly (annular seal 44 extends from annular seal carrier 40 toward surface 126 and bearing assembly 28 as seen in Figure 3, ¶0036; further this arrangement and extension corresponds to the same arrangement and extension as seen in Figure 2 of the instant application);
a spring 86 disposed between the annular seal support 38 and the annular seal carrier (spring 86 is between element 38 and element 40 as shown in the Figures);
a spring carrier (the collection of the plurality of elements 120 (Figure 3) shown in Figure 4) disposed (i.e. radially disposed, as shown in Figure 3) between the spring 86 and the annular seal support 38, wherein the spring carrier is annular (the collection of all of the plurality of elements 120 (Figure 3) shown in Figure 4 makes a ring shape, thus it is annular), a first end of the spring (Attached Figure 2), the first end of the spring (Attached Figure 2) is disposed axially between the spring carrier (the collection of the plurality of elements 120 (Figure 3) shown in Figure 4) and the annular seal support (as best seen in Attached Figure 2, the first end of the spring is located between the left surface (i.e. the surface generally indicated by element number 38 in Figure 3) of annular seal support 38 and the right axial end of the one of the plurality elements 120 illustrated in Figure 3) and the spring carrier is connected to the annular seal support (the spring carrier is connected to element 52 of annular seal support 38, ¶0029, ¶0035). 
Sonokawa US 2015/0337674 is silent regarding the limitations: (the spring carrier) comprises a hole, wherein a first end of the spring extends through the hole; and a plate, wherein the first end of the spring is connected to the plate and the plate is larger in diameter than the hole of the spring carrier.
Woodward USPN 1390948 discloses the limitations:
an annular support (10); 
an annular carrier (11); 
a spring 17; 
a spring carrier 22; 
a plate 18 disposed axially between the spring carrier 22 and the annular support (as seen in Figure 2 element 18 is between element 22 and 10), wherein a first end of the spring (inner end 19 of spring 17) is connected to the plate (end 19 of the spring is threadedly connected to element 18 (i.e. the plate), Page 1 Line 58-73), and the plate 18 is larger in diameter (i.e. diameter of element 18 in Figure 2) than a hole (i.e. “portion of threaded bore 23” indicated in Annotated Figure 2 of Woodward USPN 1390948 (Attached Figure 4) above; the diameter of element 18 is larger than the diameter of the indicated “portion of threaded bore 23” as seen in Figure 2 and Attached Figure 4) of the spring carrier (element 22 has the indicated “portion of threaded bore 23” which threaded end 20 (i.e. threaded first end) screws into, Page 1 Line 65-73); and the first end of the spring extends through the hole (as seen in Attached Figure 4, the first end of the spring extends through the indicated “portion of threaded bore 23” (i.e. the hole) as claimed).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring carrier (the collection of the plurality of elements 120 (Figure 3) shown in Figure 4) and the first end of the spring (Attached Figure 2) of Sonokawa US 2015/0337674 with the connection of spring carrier 22, plate 18 and threaded first end (i.e. threads 20 at first end 19) of spring 17 of Woodward USPN 1390948 in order to secure the first end of the spring in place (Page 1 Line 69-73).
Regarding Claim 13: Sonokawa US 2015/0337674 does disclose the limitations: wherein the seal assembly 34 comprises a torque pin (80,84) extending axially from the annular seal support (extending from element 38 as shown in Figure 2) toward the annular seal carrier (extending toward element 40 as shown in Figure 2), wherein the torque pin extends through a slot 72 formed in the annular seal carrier (¶0030,¶0035), wherein the torque pin (80,84) extends through the spring carrier and into the annular seal support (see Figure 2, Figure 4, and Attached Figure 7, as seen in Attached Figure 7, element 80 of the torque pin extends through adjacent instances of the plurality of elements 120, thus the torque pin extends through the spring carrier; furthermore, ¶0034 states that the first end 94 of the torque pin is threaded into element 52 of annular seal support 38, thus the torque pin extends into the annular seal support) to connect the spring carrier to the annular seal support (same structure same function).
Further Regarding Claim 13: the structure of the torque pin (Sonokawa - 80,84) in the prior art of Sonokawa US 2015/0337674 as modified by Woodward USPN 1390948 would be capable of “connecting (i.e. to connect) the spring carrier to the annular seal support”, the torque pin (Sonokawa - 80,84) in the prior art of Sonokawa US 2015/0337674 as modified by Woodward USPN 1390948 is able to “connect the spring carrier to the annular seal support” within the same confines as the instant application, also see MPEP §2114, and §2173.05(g).
Regarding Claim 14: Sonokawa US 2015/0337674 discloses all of the claimed limitations including: A seal assembly for a turbine engine, the seal assembly extending along a center axis 12 and comprising: 
a seal support 38;
a seal carrier 40 configured to translate relative the seal support (springs 86 push the seal carrier 40 away from the seal support, ¶0036);
a seal 44 connected to the seal carrier (¶0035);
a spring 86 disposed between the seal support 38 and the seal carrier (spring 86 is between element 38 and element 40 as shown in the Figures); 
a spring carrier (120 - Figure 3| the collection of the plurality of elements 120 (Figure 3) shown in Figure 4) disposed (i.e. radially disposed, as shown in Figure 3) between the spring 86 and the seal support 38, and
wherein a first end of the spring (see Annotated Figure 3 of Sonokawa US 2015/0337674 (Attached Figure 2) above) is disposed between the spring carrier and the seal support (see Annotated Figure 3 of Sonokawa US 2015/0337674 (Attached Figure 3) above, the first end of the spring is located between the left side of the seal support 38 and the right side surface of the spring carrier), and the first end of the spring is within the spring carrier (i.e. within the inside surface of the spring carrier as shown in the Figures, ¶0035 - the free ends of the springs are mated with spring seats (i.e. spring carrier) 120); 
wherein the spring carrier is connected to the seal support (the spring carrier is connected to element 52 of annual seal support 38, ¶0029, ¶0035), and 
wherein the spring 86 comprises a second end (see Annotated Figure 3 of Sonokawa US 2015/0337674 (Attached Figure 3) above) disposed opposite the first end of the spring (as shown in the Figures), and wherein the second end of the spring contacts the seal carrier (as shown in the Figures).
Sonokawa US 2015/0337674 is silent regarding the limitations: a plate; wherein a first end of the spring is connected to the plate, and the plate is larger in diameter than a hole of the spring carrier; and the first end of the spring extends through the hole. 
However Woodward USPN 1390948 discloses the limitations:
a support (10); 
a carrier (11); 
a spring 17; 
a spring carrier 22; 
a plate 18 disposed between the spring carrier 22 and the support (as seen in Figure 2 element 18 is between element 22 and 10), wherein a first end of the spring (inner end 19 of spring 17) is connected to the plate (end 19 of the spring is threadedly connected to element 18 (i.e. the plate), Page 1 Line 58-73), and the plate 18 is larger in diameter (i.e. diameter of element 18 in Figure 2) than a hole (i.e. “portion of threaded bore 23” indicated in Annotated Figure 2 of Woodward USPN 1390948 (Attached Figure 4) above; the diameter of element 18 is larger than the diameter of the indicated “portion of threaded bore 23” as seen in Figure 2 and Attached Figure 4) in the spring carrier (element 22 has the indicated “portion of threaded bore 23” which threaded end 20 (i.e. threaded first end) screws into, Page 1 Line 65-73); and the first end of the spring extends through the hole (as seen in Attached Figure 4, the first end of the spring extends through the indicated “portion of threaded bore 23” (i.e. the hole) as claimed).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring carrier (120 - Figure 3| the collection of the plurality of elements 120 (Figure 3) shown in Figure 4) and the first end of the spring (Attached Figure 2) of Sonokawa US 2015/0337674 with the connection of spring carrier 22, plate 18 and threaded first end (i.e. threads 20 at first end 19) of spring 17 of Woodward USPN 1390948 in order to secure the first end of the spring in place (Page 1 Line 69-73).


    PNG
    media_image4.png
    1418
    1067
    media_image4.png
    Greyscale
 Annotated Figure 4 of Sonokawa US 2015/0337674 (Attached Figure 7)
Regarding Claim 16: Sonokawa US 2015/0337674 as modified by Woodward USPN 1390948 discloses the limitations including: wherein the spring carrier (Sonokawa - the collection of all of the plurality of elements 120 (Figure 3) are connected by a ring shaped structure as shown in Figure 4, also see Annotated Figure 4 of Sonokawa US 2015/0337674 (Attached Figure 7) above | Woodward - 22) is annular (Sonokawa - the collection of all of the plurality of elements 120 (Figure 3) shown in Figure 4 makes a ring shape, thus it is annular) and a plurality of springs (Sonokawa - plurality of springs shown in Figure 4) are connected to the spring carrier (Sonokawa - the spring carrier is connected to element 52 of annual seal support 38, ¶0029, ¶0035 | Woodward the springs are threadedly connected to spring carrier 22 via threaded hole 23, Page 1 Line 58-73).
Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. 
Upon further consideration of the instant application, and in particular the claimed “hole” (i.e. hole of the spring carrier), given that the hole is recited without any structural features defining the “hole of the spring carrier”, the claims are able to be broadly read such that the prior art of Woodward USPN 1390948 is able to illustrate “a hole of the spring carrier; and the first end of the spring extends through the hole” as claimed. This new broad interpretation is best illustrated in Attached Figure 4 in the office action above. As a result of this, Applicants arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746